      Case 2:20-cv-00413-KWR-KRS Document 44 Filed 08/05/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

GREGORIO AND LUCY ARAGON, et al.,

               Plaintiffs,

v.                                                             No. 2:20-cv-413 KWR-KRS

UNLIMITED CONSTRUCTION, LLC d/b/a
UNLIMITED CONSTUCTION OF UTAH, LLC
and RICARDO LOPEZ GUERECA,

               Defendants.


                              ORDER TO FILE STATUS REPORT

       THIS MATTER is before the Court sua sponte upon review of the record. At the last

status conference on March 17, 2021, the parties stated they were working to set a mediation of

this case and a parallel state case, and they would file a notice with the Court when a mediation

date is set. (Doc. 37) (Clerk’s Minutes). No notice has been filed and the parties’ discovery

deadline has since passed and their dispositive motions deadline is approaching. See (Doc. 32)

(Order granting second motion to extend discovery deadlines, setting discovery deadline for July

5, 2021 and dispositive motions deadline for August 30, 2021).

       IT IS THEREFORE ORDERED that no later than August 12, 2021 the parties shall

jointly file a report regarding the status of their private mediation.

       IT IS SO ORDERED.




                                                       ____________________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE
